United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1928
Issued: May 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 4, 2010 denying her claim for compensation.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On October 22, 2009 appellant, then a 57-year-old rehabilitation mail clerk, claimed an
occupational disease alleging that her chair and the area where she sat put strain on her neck and
shoulder. She experienced severe pain in her left arm when she raised above shoulder level and
1

5 U.S.C. § 8101 et seq.

sat in an area where drafts were a constant problem. Appellant became aware of her condition
and that it was caused or aggravated by her employment on May 1, 2009. On the reverse side of
the claim form, the employer noted that she had worked limited duty in a rehabilitation
assignment which did not require lifting above the shoulders or raising her arms to perform the
assigned tasks. Appellant did not stop work. In an October 22, 2009 statement, she stated that
she sustained work-related injuries to both shoulders in 2002 and that she had a cervical disc
condition.2 Appellant stated that her chair was given to her in 2005 and was the primary cause of
her current condition.
In a November 6, 2009 letter, the Office informed appellant that the evidence of record
was insufficient to support her occupational disease claim. It noted that the claim appeared
duplicative of previously filed workers’ compensation claims and advised her as to the factual
and medical evidence to submit.
Appellant responded with a December 29, 2009 statement.3 In a November 30, 2009
report, Dr. Samuel J. Chmell, a Board-certified orthopedic surgeon, advised that her work-related
shoulder injuries had deteriorated, particularly on the left side, with her work activities.
Appellant required further evaluation, care and treatment of her shoulders and requested
authorization for an MRI scan of both shoulders.4
By decision dated January 28, 2010, the Office denied appellant’s claim finding that,
while the claimed work factors occurred, the medical evidence did not establish that a diagnosed
medical condition was causally related to the work activities.
On March 26, 2010 appellant requested reconsideration. In a February 18, 2010 letter,
she reiterated that her current shoulder condition stemmed from her previous work-related injury.
Appellant also advised that all the medical evidence was sent.5
In a February 6, 2010 report, Dr. Chmell noted that appellant had a left shoulder rotator
cuff tear, right shoulder rotator cuff strain and lumbar disc herniation that were causally related
to a work injury. He opined that these “injuries/conditions” “predated the May 1, 2009
circumstances in question” and were permanent in nature and symptomatic on a daily basis.
Dr. Chmell stated that, for many years, he had prescribed an ergonomic chair to prevent
appellant’s conditions from deteriorating and allow her to continue to work, but she had not been
provided with appropriate seating at her duty station. He stated that her previously accepted
conditions continued to deteriorate because she did not have appropriate seating and she
continued to work. Dr. Chmell stated that there was no new diagnosis and that this was not a
new injury.
2

The record indicates that appellant has accepted work-related conditions in other claims. These other claims are
not before the Board on the present appeal.
3

Appellant indicated a copy of the magnetic resonance imaging (MRI) scan results of her shoulders was
enclosed; however, this is not of record.
4

Although Dr. Chmell noted that his most recent office note was enclosed, this was not of record.

5

While appellant advised MRI scan reports were enclosed, these are not of record.

2

By decision dated June 4, 2010, the Office denied modification of its January 28, 2010
decision.
LEGAL PRECEDENT
An employee seeking compensation under the Act has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence,6
including that she is an “employee” within the meaning of the Act7 and that she filed her claim
within the applicable time limitation.8 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.9
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.10
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.11 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.12
ANALYSIS
Appellant filed an occupational disease claim on October 22, 2009 and identified prior
work-related injuries to her shoulders and neck. She alleged that the chair she was given in 2005
and the area in which she sat to work caused her accepted work-related conditions to worsen. As
appellant alleged new work exposures in her October 22, 2009 claim, the Office adjudicated the
6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

7

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
8

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

9

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

10

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

11

D.G., 59 ECAB 734 (2008).

12

Id.

3

claim as a new occupational claim.13 The issue is whether she established a new occupational
injury.
The Office accepted the work factors appellant alleged. The Board finds that the medical
evidence of record is not sufficient to establish that the accepted work factors caused or
aggravated her prior shoulder or neck conditions.
Two reports were received from Dr. Chmell. On November 30, 2009 Dr. Chmell stated
that appellant’s work-related shoulder injuries had deteriorated, particularly on the left side, with
her work activities. However, he did not address her work activities or explain how they would
cause her shoulder or cervical conditions to worsen. The employing establishment noted that
appellant worked at limited duty in a rehabilitation assignment, which did not require above the
shoulder lifting or any raising of the arms. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.14 On February 6, 2010 Dr. Chmell opined that appellant’s previously
accepted work-related conditions continued to deteriorate because she did not have appropriate
seating and continued to work. Again, he failed to offer a fully rationalized medical opinion
based on examination findings or objective medical evidence to support that appellant sustained
a new medical condition or a worsening, aggravation or acceleration of her previously accepted
shoulder or neck conditions due to lack of appropriate seating.15 Dr. Chmell specifically stated
that there was no new injury and no new medical condition. His reports are insufficient to
support a new occupational injury claim.
Appellant expressed her belief that her shoulder and neck conditions worsened as a result
of her lack of appropriate seating and the area in which she sits to work. The Board has held that
the mere fact that a condition manifests itself during a period of employment does not raise an
inference that there is a causal relationship between the two.16 Neither the fact that the condition
became apparent during a period of employment, nor the belief that the condition was caused or
aggravated by employment factors or incidents, is sufficient to establish causal relationship.17
Causal relationship must be substantiated by reasoned medical opinion evidence, which it is
appellant’s responsibility to submit. As explained, appellant did not submit sufficient medical
evidence to establish that she sustained a new occupational injury.
On appeal, appellant’s attorney argues the Office’s decision is contrary to law and facts;
however, for the reasons noted, appellant failed to meet her burden of proof.

13

Office regulations define the term occupational disease or illness as a condition produced by the work
environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(ee).
14

Michael E. Smith, 50 ECAB 313 (1999); S.E., Docket No. 08-2214 (issued May 6, 2009).

15

D.G., supra note 11.

16

See Joe T. Williams, 44 ECAB 518, 521 (1993).

17

Id.

4

Appellant may submit additional evidence, together with a formal written request for
reconsideration, to the Office within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a).
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an occupational
disease in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 4, 2010 is affirmed.
Issued: May 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

